w,
                                                         12^-03^

"To Y/y\oM~YVto Y\Pti Comcervo,                       3lB^fL


          MprnFOi ft Mrrrrno-Vio ^ftonftw\i\fi               fir
pWE ^&XOvjxto& DV AVv^S HdivJTH PitsJOT WAOB\5T




fiftO LOUA-X5 ~^SL STftTXS Q»0 3T. ~TT U3P\S H5 P(WS

ft\30 >2D CDUlQ Som^fi^Q^ lev •ft\E. ^(QOc ^ £otX\ETWLiOC^.         ,
"\up\ov(s c^q. w\av god Bifes SbllL.              .




                                                 COUmOFCW


                                                      AibriiACQSfta,'




                                                                        3i